Case 8:19-cv-01173-CEH-AAS Document 20 Filed 05/18/20 Page 1 of 1 PageID 97




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

 FRANCIS MYERS

         Plaintiff,

 v.                                                    CASE NO.: 8:19-cv-01173-CEH-AAS

 WELLS FARGO BANK, N.A.

         Defendant.

                            NOTICE OF PENDING SETTLEMENT

        PLAINTIFF, FRANCIS MYERS, by and through his undersigned counsel, hereby

submits this Notice of Pending Settlement and states that Plaintiff, FRANCIS MYERS, and

Defendant, WELLS FARGO BANK, N.A. have reached a settlement with regard to this case and

are presently drafting, finalizing, and executing the settlement and dismissal documents. Upon

execution of same, the parties will file the appropriate dismissal documents with the Court.

                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that, on this 18th day of May, a true and correct copy of the foregoing was
filed with the Clerk of the Court and served on the parties of record using the CM/ECF system.


                                                Respectfully submitted,
                                                /s/William “Billy” Peerce Howard
                                                William “Billy” Peerce Howard, Esq.
                                                Florida Bar No. 0103330
                                                THE CONSUMER PROTECTION FIRM, PLLC
                                                4030 Henderson Blvd.
                                                Tampa, FL 33629
                                                Telephone: (813) 500-1500
                                                Facsimile: (813) 435-2369
                                                Billy@TheConsumerProtectionFirm.com
                                                Attorney for Plaintiff
